Case: 1:20-cv-00303-JG Doc #: 33 Filed: 08/06/20 1 of 6. PageID #: 206



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                         :
BRIDGET A. NOVAK,                        :          CASE NO. 1:20-cv-00303
                                         :
           Plaintiff,                    :          ORDER
                                         :          [Resolving Doc. 25]
vs.                                      :
                                         :
SHERRY CLOUSER, et al.,                  :
                                         :
           Defendants.                   :
                                         :
                                         :
                                         :

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Pro se Plaintiff Bridget A. Novak, formerly employed by Lorain County Ohio Court

of Common Pleas, sues Lorain County and her former supervisors. 1 Defendants move for

judgment on the pleadings. 2 Plaintiff has not filed an opposition.

       For the following reasons, the Court GRANTS Defendants’ motion.

       I.         Background
       On February 12, 2020, Plaintiff Novak, then represented by counsel, sued Lorain

County Common Pleas Court and Lorain County Adult Probation Department. 3 Plaintiff

Novak generally alleged that Defendants discriminated against her on the basis of her age

and sex in violation of federal law. 4

       On March 10, 2020, Defendants moved for judgment on the pleadings, arguing that

neither Lorain County Common Pleas Court nor Lorain County Adult Probation



       1
         Doc. 19.
       2
         Doc. 25.
       3
         Doc. 1.
       4
           Id.
Case: 1:20-cv-00303-JG Doc #: 33 Filed: 08/06/20 2 of 6. PageID #: 207

Case No. 1:20-cv-00303
Gwin, J.

Department are sui juris (i.e., able to sue or be sued). 5

       Rather than oppose Defendants’ motion, Plaintiff filed a first amended complaint. 6

In the first amended complaint, Plaintiff Novak changed the defendants to Lorain County

Court of Common Pleas Administrator Sherry Closure and Deputy Administrator Debra

Tansey. 7

       On April 14, 2020, Defendants filed a second motion for judgment on the

pleadings. 8 With this second motion, Defendants argued that Plaintiff again sued

nonviable parties. 9

       Rather than oppose Defendants’ motion, Plaintiff filed a second amended

complaint, naming a new set of defendants. 10 In this most recent complaint, Plaintiff sues

(1) Lorain County; (2) the Honorable Raymond J. Ewers, the Administrative Judge for the

Lorain County Court of Common Pleas; (3) Court Administrator Sherry Clouser; and

(4) Deputy Court Administrator Debra Tansey. 11

       Immediately after filing the second amended complaint, Plaintiff’s counsel moved to

withdraw. 12 He said that Novak informed him that she no longer wanted his

representation. 13

       On May 21, 2020, the Court granted Plaintiff’s counsel’s motion to withdraw. 14 The




       5
           Doc. 7.
       6
           Doc. 10.
       7
           Id.
       8
           Doc. 12.
       9
           Id.
       10
            Doc. 19.
       11
            Id.
       12
          Doc. 20.
       13
          Id. at 1.
       14
          Doc. 24.
                                               -2-
Case: 1:20-cv-00303-JG Doc #: 33 Filed: 08/06/20 3 of 6. PageID #: 208

Case No. 1:20-cv-00303
Gwin, J.

Court instructed that, “Plaintiff should obtain substitute counsel.” To date, Plaintiff has not

obtained substitute counsel.

       On June 5, 2020, Defendants filed a third motion for judgment on the pleadings. 15

With this third motion, Defendants argued that Plaintiff again sued nonviable parties. 16

       On July 10, 2020, the Court ordered Plaintiff to respond to Defendants’ third motion

for judgment on the pleadings by July 24, 2020. This deadline has passed, and Plaintiff has

not responded to Defendants’ motion.

       On July 27, 2020, Plaintiff Novak moved to postpone proceedings. 17 Novak asked

for a stay pending resolution of a state personnel administrative review. 18 The Court

hereby DENIES Plaintiff’s motion to postpone proceedings. The state review body’s

decision is unrelated to this instant case.

       The Court considers the Defendants’ third motion for judgment on the pleadings.

       II.        Standard of Review
       When considering a motion for judgment on the pleadings under Federal Rule of

Civil Procedure 12(c), “all well-pleaded material allegations of the pleadings of the

opposing party must be taken as true, and the motion may be granted only if the moving

party is nevertheless clearly entitled to judgment.” 19

       III.       Discussion
       In Defendants’ third motion for judgment on the pleadings, Defendants argue that

Plaintiff’s second amended complaint fails to sue any viable party under Title VII or the Age


       15
            Doc. 25.
       16
            Id.
       17
          Doc. 30.
       18
          Id. at 1.
       19
            Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008).
                                                     -3-
Case: 1:20-cv-00303-JG Doc #: 33 Filed: 08/06/20 4 of 6. PageID #: 209

Case No. 1:20-cv-00303
Gwin, J.

Discrimination in Employment Act. 20 Specifically, Defendants argue that (1) the individual

Defendants are not “employers” within the meaning of the relevant statutes and (2) Lorain

County is a legal entity distinct from the Lorain County Court of Common Pleas and

therefore never employed Plaintiff. 21

        The Court considers each argument in turn.

        A. The Individual Defendants Are Not Viable Parties in This Suit.

        Defendants argue that the individual defendants—Ewers, Clouser, and Tansey—do

not qualify as “employers” under Title VII or the Age Discrimination in Employment Act. 22

        Defendants are correct that under federal law individual supervisors cannot be sued

in their individual capacities. 23 However, Plaintiff’s complaint seems to sue the individual

Defendants in their official capacities.

        The complaint caption names the defendants as follows: “Honorable Raymond J.

Ewers, as administrative judge for the Lorain County Court of Common Pleas,” “Sherry

Closure as Administrator [for the] Lorain County Court of Common Pleas,” and “Debra

Tansey as Deputy Administrator [for the] Lorain County Court of Common Pleas.” 24

        The dependent clauses following the Defendants’ names (e.g., “as Administrator”)

suggest an “official capacity” suit. Furthermore, “[i]f there is no indication that defendants

are being sued in their individual capacities, the Court assumes they are being sued in their


        20
           Doc. 25 at 3-4.
        21
           Id.
        22
           Doc. 25 at 5-7.
        23
            Wathen v. General Electric Co., 115 F.3d 400 (6th Cir. 1997); see also Liggins v. State of Ohio,
210 F.3d 372 (6th Cir. 2000) (affirming district court’s dismissal of Title VII and ADEA claims against
individual defendants because “defendants, sued in their individual capacities, are not included within the
statutory definition of ‘employer’ under Title VII and its sister civil rights statutes, and accordingly cannot be
held personally liable for discrimination”).
         24
            Doc. 19 at 1 (emphasis added).
                                                        -4-
Case: 1:20-cv-00303-JG Doc #: 33 Filed: 08/06/20 5 of 6. PageID #: 210

Case No. 1:20-cv-00303
Gwin, J.

official capacities.” 25

        Because Plaintiff sues Ewers, Clouser, and Tansey in their official capacities, Plaintiff

is suing the government agency itself. 26 Thus, Plaintiff is suing her employer, the Lorain

County Court of Common Pleas.

        Unfortunately for Plaintiff, Lorain County Court of Common Pleas is

not sui juris and therefore cannot be sued in court.

        State law determines a state entity’s capacity to sue or be sued in federal

court. 27 The Ohio Supreme Court has held that, under Ohio law, a court can neither sue

nor be sued absent “express statutory authority.” 28 Because “the State of Ohio is the only

entity capable of providing express statutory authority for a court to be sued—Title VII [or

any other federal statute] cannot provide that authority.” 29

        Accordingly, the Court GRANTS Defendants’ motion for judgment on the pleadings

as to Plaintiff’s claims against the individual defendants.

        B. Lorain County Is Also Not a Viable Party in This Suit.

        Defendants argue that “[t]he County is likewise not an appropriate party in this

matter because the County was not Novak’s employer as a matter of law.” 30


        25
             Rose v. Reed, No. 2:12-CV-977, 2014 WL 3547375, at *4 (S.D. Ohio July 17, 2014) (quoting and
affirming magistrate judge).
          26
             Hunter v. Lipps, No. C-1-07-004, 2007 WL 2029043, at *5 (S.D. Ohio Jul. 10, 2007) (“[T]here
appears to be no bar to a plaintiff bringing Title VII and ADEA claims against individual defendants in their
official capacity, which is in effect a lawsuit against the governmental agency itself.”).
          27
             Fed. R. Civ. P. 17(b)(3).
          28
             Malone v. Court of Common Pleas of Cuyahoga Cty., 344 N.E.2d 126, 128 (Ohio 1976).
          29
             Lawson v. City of Youngstown, 912 F. Supp. 2d 527, 530 (N.D. Ohio 2012) (citation
omitted); see Williams v. City of Columbus, Ohio, 892 F. Supp. 2d 918, 923 (S.D. Ohio 2012) (dismissing
municipal court as a party in a § 1983 and Title VII action alleging racial and sexual harassment “because
under Ohio law, Ohio courts are not sui juris”); Lavelle v. Wood Cty., No. 3:09 CV 2998, 2010 WL
2572861, at *3–4 (N.D. Ohio June 23, 2017) (holding that Title VII action could not be maintained against
state juvenile court as a matter of law).
          30
             Doc. 25 at 3; see also id. at 7-9.
                                                     -5-
Case: 1:20-cv-00303-JG Doc #: 33 Filed: 08/06/20 6 of 6. PageID #: 211

Case No. 1:20-cv-00303
Gwin, J.

        Defendants are correct. Lorain County Court of Common Pleas (where Novak

worked) and Lorain County are separate and distinct legal entities.

        Ohio courts are state entities, not divisions of county government. 31

        Because Plaintiff cannot allege facts that, if believed, would establish that Lorain

County was her employer, the County cannot be held liable for any claims involving

employment discrimination. 32

        Accordingly, the Court GRANTS Defendants’ motion for judgment on the pleadings

as to Plaintiff’s claims against Lorain County.

        IV.     Conclusion
        Plaintiff’s motion to postpone proceedings is DENIED. 33 Defendants’ third motion

for judgment on the pleadings is GRANTED in full. 34 This case is DISMISSED.



        IT IS SO ORDERED.


Dated: August 6, 2020                                      s/      James S. Gwin
                                                           JAMES S. GWIN
                                                           UNITED STATES DISTRICT JUDGE




        31
            See Mumford v. Basinski, 105 F.3d 264, 269 (6th Cir. 1997) (“Consequently, an Ohio common
pleas court is not a segment of county government, but an arm of the state . . . .”) (emphasis in original).
         32
            See, e.g., Lavelle, 2010 WL 2572861, at *2-3 (concluding that county could not be held liable—
under Title VII, the ADA, and § 4112—for alleged employment discrimination involving former employee of
juvenile court).
         33
            Doc. 30.
         34
            Doc. 25.
                                                     -6-
